Case 0:19-cv-61084-RNS Document 68 Entered on FLSD Docket 05/19/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                    )       Case No. 19-CV-61084-CIV-SCOLA
  the States of Arkansas, California,          )
  Colorado, Connecticut, Delaware, Florida, )
  Georgia, Illinois, Indiana, Iowa, Louisiana, )
  Maryland, the Commonwealth of                )
  Massachusetts, Michigan, Minnesota,          )
  Missouri, Montana, Nevada,                   )
  New Jersey, New Mexico,                      )
  New York, North Carolina, Oklahoma,          )
  Rhode Island, Tennessee, Texas, Vermont, )
  the Commonwealth of Virginia, Washington,)
  and the District of Columbia,                )
  Ex rel. AMBER WATT,                          )
                                               )
                                 Plaintiffs,   )
  v.                                           )
                                               )
  VIRTUOX, INC.,                               )
                                               )
                                 Defendant.    )
  ____________________________________)

                   PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE [ECF 65]

            Plaintiff, AMBER WATT, by and through undersigned counsel, hereby files this response

  to the Court’s Order to Show Cause entered on May 19, 2021, to provide an explanation to the

  Court for the failure to file a status report by May 13, 2021, as ordered by the Court. [ECF52]. In

  support thereof, states as follows:

            1.     On May 19, 2021, the Court entered an order stating that: On or before May 24,

  2021, Watt must show cause why she should not be sanctioned for her failure to respond to the

  Court’s order.

            2.     Andrew Melling is the primary attorney on this matter. He is a South Carolina

  attorney with an office in Columbia, South Carolina. He was admitted pro hac vice to represent




  45584732 v1
Case 0:19-cv-61084-RNS Document 68 Entered on FLSD Docket 05/19/2021 Page 2 of 2




  Plaintiff in this matter, on May 12, 2021. Laurence Litow is another attorney working on this

  matter, and is a Florida licensed attorney, with an office in Ft. Lauderdale, Florida.

            3.     Due to a miscommunication between the two offices, the request for a status report

  was overlooked in error.

            4.     On May 19, 2021, upon reciept of ECF 65, Plaintiff has immediately responded to

  the court’s request for a status report. [ECF 67].

            WHEREFORE, Plaintiff, Amber Watt, respectfully requests that this Honorable Court not

  enter sanctions against her for the above stated error.

 Dated: May 19, 2021                                       Respectfully submitted,

                                                           Laurence S. Litow
                                                           Andrew G. Melling (admitted pro hac vice)
                                                           Burr & Forman, LLP
                                                           FL Bar No.: 0328758
                                                           Las Olas Centre II
                                                           350 East Las Olas Blvd., Suite 1440
                                                           Ft. Lauderdale, FL 33301
                                                           954-414-6200
                                                           954-414-6201 (Fax)
                                                           lslitow@burr.com


                                                           s/Laurence S. Litow
                                                           Laurence S. Litow
                                                           Attorneys for Relator, Amber Watt


                                         Certificate of Service

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  with the Clerk of the Court using CM/ECF, and served via CM/ECF on all counsel of record this
  19th day of May, 2021.


                                                           s/Laurence S. Litow
                                                           Laurence S. Litow




  45584732 v1                                          2
